Citation Nr: 1752975	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  17-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis, to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for left lower extremity sensorimotor polyneuropathy, to include as due to exposure to an herbicide agent.

3.  Entitlement to service connection for right lower extremity sensorimotor polyneuropathy, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, J.B., R.D.

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran, J.B., and R.D. testified at a September 2017 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  During this hearing, the Veteran submitted medical evidence that is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).  During that hearing, the undersigned VLJ advanced this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. Â§ 7107 (a)(2) (West 2014).

The issues of entitlement to service connection for left and right lower extremity sensorimotor polyneuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Pulmonary fibrosis is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for pulmonary fibrosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition for pulmonary fibrosis, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

Pulmonary fibrosis is not a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  Here, the Board takes notice that pulmonary fibrosis is not a disability listed under 38 C.F.R. § 3.309 (e), and therefore, presumptive service connection is not available.

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a) (6) (iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

In this case, treatment records are replete with diagnosis of pulmonary fibrosis.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran's service personnel records document service in the Republic of Vietnam from August 24, 1966, to August 23, 1967; therefore, exposure to an herbicide agent is conceded.   Accordingly, Hickson element (2) is at least arguably met.  

Dr. S.K.L. submitted a statement in May 2014, stating that he was unable to confirm an association between Agent Orange exposure and interstitial fibrosis; he believed that the issue had not been completely settled.  In February 2017 Dr. S.K.L. stated that the etiology of idiopathic pulmonary fibrosis was unknown although there were advances made in understanding the pathogenesis.  He stated that it was thought that lung injury, or repetitive lung injury, was important in the pathogenesis; Agent Orange must be at least considered as a possible factor in the development of this disease.

Dr. K.C.M. submitted a statement in February 2015, stating that although studies that linked Agent Orange exposure specifically to the development of pulmonary fibrosis later in life did not appeared in medical literature, such exposure was linked to other chronic lung conditions as well as a variety of malignancies and heart disease.  Dr. K.C.M. stated in pertinent part that other herbicides were shown to cause pulmonary fibrosis in experimental animals and in humans.  Dr. K.C.M. opined that the significant exposure to Agent Orange during the Veteran's Vietnam service had a 50/50 probability of being linked to the subsequent development of his pulmonary fibrosis.  

Dr. D.G.B. submitted an opinion in February 2017 that it was just as likely as not that the Agent Orange was the cause of the Veteran's idiopathic pulmonary fibrosis; idiopathic pulmonary fibrosis was a disease known to be linked to inhaled chemicals.

The Board finds that private medical opinions outlined above provide positive etiological opinions, connecting pulmonary fibrosis to Agent Orange exposure in service.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).  

Thus, the Board finds that based on the facts in this case, the Veteran has met all three elements of entitlement for service connection for pulmonary fibrosis, and service connection is warranted.


ORDER

Service connection for pulmonary fibrosis is granted.


REMAND

The Board finds that additional evidentiary development is required before the issues regarding service connection for bilateral lower extremity sensorimotor polyneuropathy are decided.

The Veteran contends that service connection is warranted for bilateral lower extremity sensorimotor polyneuropathy, to include as due to exposure to an herbicide agent.

As noted above, the Veteran's service personnel records document service in the Republic of Vietnam from August 24, 1966, to August 23, 1967; therefore, exposure to an herbicide agent is conceded.   

The Board notes that the Veteran submitted a statement from C.S. in August 2017 in which she stated that Agent Orange was a known neuro toxic agent, and it was suspected that the Veteran's neuropathy was related to that exposure.  However, as this private opinion is merely speculative, the Board finds that remand for a VA examination and opinion is warranted.  See McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006); Warren v. Brown, 6 Vet. App. 4, 6   (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for his bilateral lower extremity sensorimotor polyneuropathy on appeal, to specifically include VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the bilateral lower extremity sensorimotor polyneuropathy.

Following review of the electronic claims file and examination of the Veteran, the examiner should provide an opinion regarding (a) is it at least as likely as not (50 percent or higher degree of probability) that the Veteran had bilateral lower extremity sensorimotor polyneuropathy which manifested within one year after the date of last exposure to Agent Orange during military service in Vietnam; (b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral lower extremity sensorimotor polyneuropathy was incurred in or is otherwise related to service, to include conceded Agent Orange exposure? 

The examiner should address the opinion by C.S. in August 2017.  A rationale should be provided for all opinions expressed.

3.  Upon completion of the VA examination and opinion ordered above, review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


